                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

HOLLIS DEAN MARTZ                                                                            PLAINTIFF

v.                                       Civil No. 4:18-cv-04047

MATTHEW D. WEBB, Sevier County Detention
Center (“SCDC”); MICHAEL BARNES, SCDC;
THOMAS JACKSON, SCDC; KRIS HUNDLEY,
SDCD; TROY CRAVENS, SCDC; CHAD DOWDLE,
SCDC; ROBERT GENTRY, SCDC; WENDELL
RANDALL, SCDC; CHRISTOPHER WOLLCOT, SCDC;
And SHERIFF BENNY SIMMONS                                                               DEFENDANTS

                                                ORDER

        Before the Court is a Motion for Clarification (ECF No. 39) filed by Plaintiff. Defendants

have not responded, and the Court finds that no response is necessary.

        Plaintiff asks for clarification as to why the Court entered an order on March 7, 2019 (ECF

No. 37) denying his Motion for Subpoena (ECF No. 34) before he filed his “Rebuttal” (ECF No.

38) to Defendants’ Response. (ECF No. 36). The Court is not required to explain the rules of

procedure to a pro se litigant. However, Plaintiff is advised that other than a motion for summary

judgment, neither the Federal Rules of Civil Procedure nor the Local Rules for the Western District

of Arkansas give a litigant the right to file a reply, or as Plaintiff’s calls it, a rebuttal to a response

to a motion. Accordingly, Plaintiff’s Motion for Clarification (ECF No. 39) is DENIED.

        IT IS SO ORDERED this 22nd day of March 2019.

                                                         /s/Barry A. Bryant
                                                         HON. BARRY A. BRYANT
                                                         UNITED STATES MAGISTRATE JUDGE


                                                    1 
 
    2 
 
